EXECUTION VERSION SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 24, 2011 among INTERFACE, INC., the SUBSIDIARY L/C ACCOUNT PARTY, THE LENDERS LISTED HEREIN, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Domestic Agent, BANK OF AMERICA, N.A., as Syndication Agent, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent WELLS FARGO CAPITAL FINANCE, LLC, as Sole Lead Arranger, Manager, and Bookrunner TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; CONSTRUCTION 1 Section 1.01. Definitions 1 Section 1.02. Accounting Terms and Determination 39 Section 1.03. Other Definitional Terms 39 Section 1.04. Exhibits and Schedules 39 ARTICLE II DOMESTIC REVOLVING LOANS 39 Section 2.01. Description of Domestic Revolving Credit Facility 39 Section 2.02. Domestic Syndicated Loans 39 Section 2.03. Reductions of Domestic Syndicated Loan Commitments and Mandatory Repayments 42 Section 2.04. [Intentionally Omitted] 44 Section 2.05. Domestic Settlement Loans 44 Section 2.06. [Intentionally Omitted] 45 Section 2.07. Use of Proceeds 46 Section 2.08. Application of this Agreement 46 Section 2.09. Increase in Domestic Syndicated Loan Commitments 46 ARTICLE IIA LETTERS OF CREDIT 48 Section 2A.01. Letter of Credit Facility 48 Section 2A.02. Notice of Issuance of Letter of Credit; Agreement to Issue Letter of Credit 50 Section 2A.03. Payment of Amounts Drawn Under Letters of Credit 51 Section 2A.04. Payment by Participating Lenders 52 Section 2A.05. Compensation 53 Section 2A.06. Payments; Illegality 53 Section 2A.07. Obligations Absolute 54 Section 2A.08. Indemnification; Nature of L/C Issuer’s Duties 55 Section 2A.09. Use of Letters of Credit 57 Section 2A.10. Voluntary Reduction of L/C Subcommitments 57 Section 2A.11. Conditions to Issuance or Extension of All Letters of Credit 57 Section 2A.12. [Intentionally Omitted] 58 ARTICLE III [INTENTIONALLY OMITTED] 58 i TABLE OF CONTENTS (continued) Page ARTICLE IV GENERAL LOAN TERMS 58 Section 4.01. Funding Notices 58 Section 4.02. Disbursement of Funds 58 Section 4.03. Interest 60 Section 4.04. Interest Periods 61 Section 4.05. Fees 62 Section 4.06. Voluntary Prepayments of Borrowings 63 Section 4.07. Payments, Etc. 63 Section 4.08. Interest Rate Not Ascertainable, Etc. 68 Section 4.09. Illegality 68 Section 4.10. Increased Costs 68 Section 4.11. Lending Offices 69 Section 4.12. Funding Losses 70 Section 4.13. [Intentionally Omitted] 70 Section 4.14. Assumptions Concerning Funding of LIBOR Advances 70 Section 4.15. Apportionment of Payments 70 Section 4.16. Sharing of Payments, Etc. 71 Section 4.17. Capital Adequacy 71 Section 4.18. Benefits to Guarantors 72 Section 4.19. Limitation on Certain Payment Obligations 72 Section 4.20. Application of Loan Proceeds to Maturing Loans 72 Section 4.21. [Intentionally Omitted] 72 Section 4.22. [Intentionally Omitted] 72 ARTICLE V CONDITIONS TO BORROWINGS 72 Section 5.01. Conditions Precedent to Effectiveness 73 Section 5.02. [Intentionally Omitted] 75 Section 5.03. Conditions to All Loans 75 Section 5.04. [Intentionally Omitted] 76 ARTICLE VI REPRESENTATIONS AND WARRANTIES 76 Section 6.01. Organizational Existence; Compliance with Law 77 Section 6.02. Organizational Power; Authorization 77 Section 6.03. Enforceable Obligations 77 Section 6.04. No Legal Bar 77 Section 6.05. No Material Litigation 78 Section 6.06. Investment Company Act, Etc. 78 Section 6.07. Margin Regulations 78 Section 6.08. Compliance with Environmental Laws 78 Section 6.09. Insurance 79 ii TABLE OF CONTENTS (continued) Page Section 6.10. No Default 80 Section 6.11. No Burdensome Restrictions 80 Section 6.12. Taxes 80 Section 6.13. Subsidiaries 80 Section 6.14. Financial Statements 81 Section 6.15. ERISA 81 Section 6.16. Patents, Trademarks, Licenses, Etc. 82 Section 6.17. Ownership of Property 83 Section 6.18. Indebtedness 83 Section 6.19. Financial Condition 83 Section 6.20. Intercompany Loans 84 Section 6.21. Labor Matters 84 Section 6.22. Payment or Dividend Restrictions 84 Section 6.23. Disclosure 84 Section 6.24. [Intentionally Omitted] 84 Section 6.25. Patriot Act 85 Section 6.26. OFAC 85 ARTICLE VII AFFIRMATIVE COVENANTS 85 Section 7.01. Organizational Existence, Etc. 85 Section 7.02. Compliance with Laws, Etc. 85 Section 7.03. Payment of Taxes and Claims, Etc. 85 Section 7.04. Keeping of Books 86 Section 7.05. Visitation, Inspection, Appraisals, and Field Audits; Disclosure of Tax Information 86 Section 7.06. Insurance; Maintenance of Properties 87 Section 7.07. Reporting Covenants 88 Section 7.08. Electronic Reporting 94 Section 7.09. Financial Covenant 94 Section 7.10. Notices Under Certain Other Indebtedness 94 Section 7.11. Additional Credit Parties and Collateral 95 Section 7.12. [Intentionally Omitted] 95 Section 7.13. Further Assurances 95 Section 7.14. Margin Stock 96 Section 7.15. [Intentionally Omitted] 96 Section 7.16. US Cash Management 96 Section 7.17. Insolvency 99 Section 7.18. Physical Inventories 99 Section 7.19. Inventory Returns 99 iii TABLE OF CONTENTS (continued) Page Section 7.20. Reports and Information Respecting Collateral 99 Section 7.21. Collateral Location Waivers Section 7.22. Discounts and Allowances Section 7.23. Taxes Owing with Respect to Accounts ARTICLE VIII NEGATIVE COVENANTS Section 8.01. Indebtedness 101 Section 8.02. Liens 102 Section 8.03. Mergers, Sales, Etc. 104 Section 8.04. Dividends on Interface Capital Stock 105 Section 8.05. Investments, Loans, Etc. 105 Section 8.06. Sale and Leaseback Transactions 106 Section 8.07. Transactions with Affiliates 107 Section 8.08. Optional Prepayments 107 Section 8.09. Changes in Business 108 Section 8.10. ERISA 108 Section 8.11. Additional Negative Pledges 109 Section 8.12. Limitation on Payment Restrictions Affecting Domestic Consolidated Companies 109 Section 8.13. Actions Under Certain Documents 110 Section 8.14. Designated Senior Indebtedness 110 ARTICLE IX EVENTS OF DEFAULT 110 Section 9.01. Payments 110 Section 9.02. Covenants Without Notice 110 Section 9.03. Other Covenants 111 Section 9.04. Representations 111 Section 9.05. Non-Payments of Other Indebtedness 111 Section 9.06. Defaults Under Other Agreements 111 Section 9.07. Bankruptcy 112 Section 9.08. ERISA 112 Section 9.09. Money Judgment 113 Section 9.10. Invalidity of Intercreditor Provisions 113 Section 9.11. Change in Control of Interface 113 Section 9.12. Default Under Other Credit Documents 113 Section 9.13. Default Under Hedging Agreement 113 Section 9.14. Attachments 114 Section 9.15. [Intentionally Omitted] 114 Section 9.16. Failure of Agreements 114 Section 9.17. Other Occurrences 114 iv TABLE OF CONTENTS (continued) Page ARTICLE X THE DOMESTIC AGENT; COLLATERAL AGENT 117 Section 10.01. Confirmation of Appointment of Domestic Agent 117 Section 10.02. Appointment of Collateral Agent 117 Section 10.03. Nature of Duties of Agents 118 Section 10.04. Lack of Reliance on the Agents 118 Section 10.05. Certain Rights of the Agents 119 Section 10.06. Reliance by Agents 119 Section 10.07. Indemnification of Agents 119 Section 10.08. The Agents in their Individual Capacity 120 Section 10.09. Holders of Notes 120 Section 10.10. Successor Agents 120 Section 10.11. Notice of Default 121 Section 10.12. No Other Agents 121 ARTICLE XI MISCELLANEOUS 121 Section 11.01. Notices 121 Section 11.02. Amendments, Etc. 121 Section 11.03. No Waiver; Remedies Cumulative 123 Section 11.04. Payment of Expenses, Etc. 125 Section 11.05. Right of Setoff 126 Section 11.06. Benefit of Agreement 127 Section 11.07. Governing Law; Submission to Jurisdiction 129 Section 11.08. Independent Nature of Lenders’ Rights 130 Section 11.09. Counterparts 130 Section 11.10. Survival 130 Section 11.11. Severability 130 Section 11.12. Independence of Covenants 130 Section 11.13. Change in Accounting Princples, Fiscal Year or Tax Laws 131 Section 11.14. Headings Descriptive; Entire Agreement 131 Section 11.15. Patriot Act 132 Section 11.16. [Intentionally Omitted] 132 Section 11.17. Amendment and Restatement; No Novation 132 Section 11.18. References in Credit Documents 132 Section 11.19. Injunctive Relief; Limitation of Liability 132 v EXHIBITS AND SCHEDULES Exhibits: Exhibit A
